         Case 1:20-cv-03710-PAE Document 45 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GLENN A. PRATT,

                                      Plaintiff,                       20 Civ. 3710 (PAE)
                       -v-
                                                                            ORDER
 ATALIAN GLOBAL SERVICES INC.,
 ATALIAN US NEW ENGLAND, LLC, and
 LA FINANCIERE ATALIAN S.A.S.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference in this matter is presently scheduled for September 4, 2020,

at 2:00 p.m. Dkt. 41. Due to a scheduling conflict, that conference is rescheduled for 11:30 a.m.

the same day.

       This conference will remain telephonic. The parties should call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the

pound (#) key. Counsel are directed to review the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for

the Court’s procedures for telephonic conferences and for instructions for communicating with

chambers.



       SO ORDERED.


                                                            PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: September 2, 2020
       New York, New York
